    8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 1 of 7 - Page ID # 2783




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


    DOUGLAS FRAZIER,


                            Plaintiff,                                        8:18CV160


           vs.
                                                                  MEMORANDUM AND ORDER
    COUNTY OF DOUGLAS, NEBRASKA, and
    JAY WINEINGER, in his individual and
    official capacity;


                            Defendants.




          This matter is before the Court on defendants’ motion in limine, Filing No. 106;

plaintiff’s motion in limine, Filing No. 108; and defendant’s motion to bifurcate, Filing No.

119.1      The defendants also filed a motion to reconsider, Filing No. 141, this Court’s

Memorandum and Order, Filing No. 137.


          Filing No. 106

          Defendants ask the Court to preclude any evidence regarding:


          1. Pre-November 4, 2015, uses of force by Wineinger’s K-9 Team for which there

          has been no determination by this Court (or any other body) that the conduct rose

          to the level of violating the Fourth Amendment;




1
    For a recitation of facts, see this Court’s Memorandum and Order, Filing No. 137 at 1-7.

                                                      1
 8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 2 of 7 - Page ID # 2784




         2. Subsequent instances of K-9 engagements after November 4, 2015, that could

         not constitute part of a pattern or practice of constitutional violations of which

         Douglas County could have been on notice of or deliberately indifferent to on

         November 4, 2015;


         3. Cross-deputized Deputy Eben Jones’s emails with DCSO supervisors Lt. Shawn

         Millikan, Lt. Ed Leahy, and Sgt. Brian Parizek regarding photographs of Plaintiff’s

         injuries, including any commentary therein; and

         4. Special Deputy U.S. Marshals, including Deputy Eben Jones, showing

         photographs of Plaintiff’s injuries to other law enforcement officers or any evidence

         of other law enforcement officers keeping pictures of injured suspects as

         “trophies.”

Filing No. 106 at 1. The Court has reviewed each of these requests.        With regard to the

first two parts of defendants’ motion, plaintiff contends that the evidence is clearly

admissible to establish Monell claims as the evidence supports the theory of the unofficial

custom of Douglas County, including knowledge, acceptance and approval of Wineinger’s

actions by his chain of command. Defendants disagree and argue any evidence on this

issue is irrelevant and compromises the Fed. R. Evid. 404(b) prohibitions against

character evidence.

         With regard to the emails, defendants argue they are inadmissible because they

are prejudicial and not relevant.    Evidence is “not unfairly prejudicial merely because it

hurts a party's case.” United States v. Emeron Taken Alive, 262 F.3d 711, 714 (8th Cir.

2001).     Plaintiff, however, contends that these emails are evidence of deliberate

indifference, unofficial custom, and negligent failure to train, supervise and discipline with

                                               2
 8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 3 of 7 - Page ID # 2785




regard to excessive force. Rule 403 “does not offer protection against evidence that is

merely prejudicial in the sense of being detrimental to a party's case. The rule protects

against evidence that is unfairly prejudicial, that is, if it tends to suggest decision on an

improper basis.” Wade v. Haynes, 663 F.2d 778, 783 (8th Cir.1981), aff'd sub nom. Smith

v. Wade, 461 U.S. 30, 103 (1983).

       The Court will deny the motion in limine on all issues at this time. The Court would

like the opportunity to hear the evidence as it is introduced at trial. The defendants are

free at that time to again raise these issues, and the Court will consider them at that time.


       Filing No. 108

       Plaintiff moves to preclude the defendants from eliciting any testimony or utilizing

documents or exhibits regarding:

       1) Criminal, civil or traffic matters involving the Plaintiff, except for crimes of

       dishonesty and felony convictions or end of imprisonment for felonies within 10

       years of trial.


       2) Any allegation that a verdict for the Plaintiff would result in financial hardship on

       the Defendants and/or that it would result in a tax increase or have other adverse

       financial implications to Douglas County residents or residents of the State of

       Nebraska.


       3) Any allegation that the medical bills incurred by Plaintiff for injuries sustained in

       the November 4, 2015 dog attack were paid by a third-party or forgiven by the

       medical providers.




                                              3
 8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 4 of 7 - Page ID # 2786




       4) Any allegation that Plaintiff possessed a firearm on or before the November 4,

       2005 dog attack.


       5) Any reference to any other jury verdicts.

       6) Any racially derogatory statements or remarks made by Plaintiff during his

       incarceration after his November 4, 2015 arrest.

       Plaintiff contends that none of these issues are relevant to the matters in this case,

and they would be unfairly prejudicial as well as lack any probative value. Defendants

oppose parts of this motion. The Court finds with regard to the other crimes, to the extent

that the officers knew of plaintiff’s warrants and arrests which played a reasonable part in

the decision making by the officers to use force, the Court is likely to find such information

is relevant. Such information is generally shared with on the scene law enforcement, at

least with regard to felony warrants, prior arrests for drugs or violence, and resisting

arrest. The Court believes this information is relevant to the amount of force used in this

case under Fed. R. Evid. 401-403, and arguably under 404(b). Anything other convictions

or law enforcement encounters will likely be excluded. Other than those law enforcement

contacts outline by the court above must be vetted by the court outside the presence of

the jury.

       Defendants do not object to the exclusion regarding financial hardship or tax

increases.   Accordingly, the Court will grant that part of the motion. However, such

evidence might be relevant to the adequacy of the staffing and training budgets of

Douglas County. The Court will await a determination on that issue until it hears the

evidence at trial.



                                              4
 8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 5 of 7 - Page ID # 2787




       As to the third party payments for the plaintiff’s related medical expenses,

defendants wish to use this evidence in the event plaintiff brings up his own financial

status at trial. The Court will grant the plaintiff’s motion relating to third party payments

unless the plaintiff opens the door to this kind of evidence and testimony which specifically

relates to medical expenses. In such event the Court will consider the context of the

evidence and make a determination at that time.

       With regard to the firearm testimony, defendants contend that this is relevant to

whether their actions were objectively reasonable. The defendants state “[a]t trial, it will

be determined whether Wineinger’s actions were objectively reasonable by looking at the

severity of the crime at issue, whether Plaintiff posed an immediate threat to the safety of

the officers or others, and whether he was actively resisting arrest or attempting to evade

arrest.” Filing No. 125 at 8. The plaintiff argues that this information is prejudicial and not

relevant. The Court is of the opinion that this testimony is relevant to the excessive force

claim in terms of the possible severity of the plaintiff’s crimes and the threat posed to the

officers at the scene.

       With regard to other jury verdicts, defendants agree they will not use jury verdicts

for the purposes of demonstrating damages awarded in other cases.

       As to the exclusion of racially derogatory statements made by plaintiff during his

incarceration after his November 4, 2015 arrest, plaintiff moves to limit this testimony as

irrelevant. Defendants argue, however, that plaintiff will offer evidence about bullying

experiences in jail as a result of his facial injuries. However, defendants argue that his

use of racist language in jail is likely why he was bullied. Defendants want to use that

language if plaintiff opens the topic of bullying while in jail. The Court agrees with the



                                              5
    8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 6 of 7 - Page ID # 2788




defendants. If the plaintiff offers evidence that he was bullied as a result of his facial

injuries at the hands of the defendants, the defendants can likewise argue an alternative

reason, provided there is evidence to support that claim.

        Filing No. 119


        Defendants move to bifurcate the trial of plaintiff’s claims against Douglas County

after trial of all other claims against Wineinger in his individual capacity. 2


        Filing No. 141, motion to reconsider

        Defendants contend that since the Court determined that defendant Wineinger, in

his individual capacity, should be dismissed for the lawsuit under the objective

reasonableness standard of Graham v. Connor, 490 U.S. 386 (1989), then the claims

against Douglas County must likewise be dismissed.

        Plaintiff disagrees and argues that defendants fail to show that the Memorandum

and Order is clearly or manifestly erroneous. Hagerman v. Yukon Energy Corp., 839 F.2d

407, 414 (8th Cir. 1988). There are many facts, as outlined in the Memorandum and

Order, argues plaintiff, that are disputed and must be decided by a jury against the County

and Wineinger in his official capacity.

        The plaintiff is correct that the Court did not determine whether Wineinger had

violated plaintiff’s constitutional rights in his official capacity. The Court agrees that a jury

must make the determination under 42 U.S.C. § 1983 as to the alleged violation of

plaintiff’s constitutional rights.




2
 After this motion was filed, the Court dismissed defendant Wineinger in his individual capacity from this lawsuit.
Thus, this motion is moot as to this issue.

                                                         6
8:18-cv-00160-JFB-CRZ Doc # 149 Filed: 12/22/20 Page 7 of 7 - Page ID # 2789




    THEREFORE, IT IS ORDERED THAT:

    1.    Defendants’ motion in limine, Filing No. 106, is denied and subject to

         reassertion at trial as set forth herein;

    2. Defendants’ motion in limine, Filing No. 108, is granted in part and denied in

         part as set forth herein;

    3. Defendants’ motion to bifurcate, Filing No. 119, is denied as moot; and

    4. Defendants’ motion to reconsider, Filing No. 141, is denied.



    Dated this 22nd day of December, 2020.


                                                     BY THE COURT:

                                                     s/ Joseph F. Bataillon
                                                     Senior United States District Judge




                                             7
